 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10    ROBERT KESSLER,
                                                           CASE NO. C21-329RSL
11                        Plaintiff,

12                 vs.                                     ORDER OF REFERENCE
                                                           Supervision of All Pretrial
13    MARKETVIEW PLACE ASSOCIATES,                         Proceedings in Civil Case
      LLC., et al.,
14
                          Defendants.
15
           The Court hereby refers all pretrial proceedings in this case to United States Magistrate
16
     Judge Theresa L. Fricke, pursuant to 28 U.S.C. §636(b)(1), Local Rules MJR 3 and 4. The
17
     Magistrate Judge shall:
18
           (a)    consider and take appropriate action upon any and all motions currently pending,
19
                  and any other motions filed prior to trial;
20
           (b)    supervise the completion of discovery;
21
           (c)    supervise the preparation of a pretrial order; and
22
           (d)    consider and act upon such other matters as might arise in the pretrial phases of
23
                  this case.
24
           Review of actions by the Magistrate Judge shall be in accordance with the provisions of
25
     28 U.S.C. §636(b)(1), Fed. R. Civ. P. 72, and Local Rules MJR 3 and 4.
26
27
28

     ORDER OF REFERENCE
 1       DATED this 3rd day of May, 2021.
 2
 3                                      A
 4                                      Robert S. Lasnik
                                        United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF REFERENCE
